In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-93,452-03
                           ══════════

              EX PARTE JAMES MICHAEL FIELDS,
                               Applicant
   ═══════════════════════════════════════
         On Application for a Writ of Habeas Corpus
    Cause No. B17234-0705-W3 in the 242nd District Court
                     From Hale County
   ═══════════════════════════════════════

     YEARY, J., filed a concurring opinion, in which KELLER, P.J., and
SLAUGHTER, J., joined.

      Applicant was convicted in 2008 of two counts of aggravated
sexual assault of a child and sentenced to sixty years’ imprisonment.
The Seventh Court of Appeals affirmed his conviction in 2010. Fields v.
State, No. 07-08-0454-CR (Tex. App.—Amarillo Feb. 25, 2010) (not
designated for publication).
                                                                  FIELDS – 2




       Applicant filed this application for writ of habeas corpus in July
2022 in the county of conviction. Prior to this application, Applicant filed
one application for writ of habeas corpus in December 2021 and a second
application in April 2022. Both applications were dismissed as
noncompliant. In this application, Applicant alleges ineffective
assistance of counsel, actual innocence due to new medical studies, an
ex post facto violation, due process violations, and equal protection
violations. TEX. CODE CRIM. PROC. art. 11.07.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s appeal was finalized in 2010, but his first noncompliant
writ application was not filed until 2021, and his first compliant writ
application was not filed until twelve years after his appeal was final. 1
The record is also silent regarding circumstances that may excuse
Applicant’s delay, and at least some explanation for the long delay in


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                             FIELDS – 3




filing should be provided.
      Consistent with this Court’s precedent, the trial court “may sua
sponte consider and determine whether laches should bar relief.” Smith,
444 S.W.3d at 667. If the trial court does so, it must give Applicant the
opportunity to explain the reasons for the delay and give the State’s
prosecutors and/or former counsel for Applicant an opportunity to state
whether Applicant’s delay has caused any prejudice to their ability to
defend against Applicant’s claims. Id. at 670. And ultimately, the trial
court may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                                  September 28, 2022
DO NOT PUBLISH